Case: 13-40484      Document: 00512439849         Page: 1    Date Filed: 11/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 13-40484                             FILED
                                                                       November 13, 2013
                                                                          Lyle W. Cayce
RUBEN SOLIS ANDERSON,                                                          Clerk

                                                 Plaintiff-Appellant

v.

JAMES BURGESS, Lieutenant at Telford; JASON SMITH, Lieutenant at
Telford; RICKY LEAKES, Lieutenant at Telford; NORRIS JORDAN,
Lieutenant at Telford; CHARLES LAFAYETTE, Lieutenant at Telford Unit;
CHARLES HOWARD, Lieutenant at Telford Unit; NATHAN JORDAN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:12-CV-50


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ruben Solis Anderson, Texas prisoner # 596151, moves for leave to
proceed in forma pauperis (IFP) on appeal from the district court’s dismissal of
his 42 U.S.C. § 1983 complaint for failure to state a claim upon which relief
may be granted. Anderson’s IFP motion is a challenge to the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40484     Document: 00512439849     Page: 2   Date Filed: 11/13/2013


                                 No. 13-40484

117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into whether the appeal
is taken in good faith “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
      Anderson argues that the district court erred in dismissing his § 1983
complaint, denying his motion under Rule 59(e) of the Federal Rules of Civil
Procedure, and denying an unspecified motion for leave to amend his
complaint.   However, Anderson has not adequately addressed the district
court’s reasons for dismissing his complaint or for denying the motions. By
failing to identify any error in the district court’s analysis, Anderson has
abandoned any challenges he might have raised regarding the district court’s
decisions. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Accordingly, Anderson’s appeal is without arguable merit and is
frivolous. See Howard, 707 F.2d at 219-20. The IFP motion is DENIED, and
the appeal is DISMISSED. See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.
Anderson’s motion for leave to amend and motion for a default judgment are
likewise DENIED.
      The district court’s dismissal of the complaint for failure to state a claim
and our dismissal of the appeal as frivolous count as “strikes” for purposes of
the “three strikes” bar under 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 387-88 (5th Cir. 1996).       Anderson is WARNED that if he
accumulates at least three strikes under § 1915(g), he will not be able to
proceed IFP in any civil action or appeal filed in a court of the United States
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                        2
   Case: 13-40484   Document: 00512439849   Page: 3   Date Filed: 11/13/2013


                             No. 13-40484

    IFP MOTION DENIED; APPEAL DISMISSED; MOTIONS FOR LEAVE
TO AMEND COMPLAINT AND FOR DEFAULT JUDGMENT DENIED;
SANCTION WARNING ISSUED.




                                   3